Hall, Justice.
The sole reason for which jurisdiction of this criminal appeal is said to lie in this court is the allegation that the Georgia theft by taking statute, Ga. L. 1968, pp. 1249, 1290 (Code Ann. § 26-1802), is void for vagueness and therefore prosecution thereunder violates prisoner’s constitutional rights to due process and equal protection. This contention was carefully considered and rejected in Stull v. State, 230 Ga. 99 (196 SE2d 7), and, no other fact appearing to invoke our jurisdiction, this case is transferred to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur.